                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

SEAN MCFEETERS                                                                       PLAINTIFF

   v.                                    No. 2:19-CV-02121

SYKES ENTERPRISES, INC.                                                            DEFENDANT

                                   OPINION AND ORDER

        Before the Court is Plaintiff Sean McFeeters’s (“McFeeters”) motion to remand (Doc. 8)

and brief in support (Doc. 9). Defendant Sykes Enterprises, Inc. (“Sykes”) filed a response

(Doc. 10). Sykes filed a notice of removal (Doc. 1) on September 25, 2019, asserting this Court

has jurisdiction over this matter under 28 U.S.C. § 1332(a)(1) because there was complete diversity

of citizenship and the amount in controversy exceeded $75,000. McFeeters argues Sykes has not

satisfied its burden to prove the amount in controversy is sufficient for federal jurisdiction and

requests remand and attorney’s fees.

        “The district courts of the United States . . . ‘are courts of limited jurisdiction . . .

possess[ing] only that power authorized by Constitution and statute.’” Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994)). Federal courts must strictly construe the federal removal statute

and resolve any ambiguities about federal jurisdiction in favor of remand. Transit Cas. Co. v.

Certain Underwriters at Lloyd’s of London, 119 F.3d 619, 625 (8th Cir. 1997). A defendant in

state court may remove the case to federal court if the defendant can demonstrate the federal court

has original jurisdiction over the case. 28 U.S.C. § 1441(a). In removal cases, the party asserting

federal jurisdiction has the burden of proof and must show, by a preponderance of the evidence,

that the amount in controversy requirement has been met. In re Minn. Mut. Life Ins. Co. Sales



                                                1
Practices Litig., 346, F.3d 830, 834 (8th Cir. 2003). In determining the amount in controversy,

the Court looks first to the complaint and the “sum claimed by the plaintiff controls if the claim is

apparently made in good faith.” See McClendon v. Chubb Corp., 2011 WL 3555649 at *2 (W.D.

Ark. 2011). Jurisdiction is determined at the time of removal. See Hargis v. Access Capital

Funding, LLC, 674 F.3d 783, 789 (8th Cir. 2012).

       McFeeters’s complaint seeks relief for alleged violations of the Arkansas Medical

Marijuana Amendment, Amendment 98 of the Arkansas Constitution, and Arkansas Civil Rights

Act. (Doc. 3, ¶ 3). The complaint states “the plaintiff seeks no more than $75,000 in total

monetary recovery in this matter, including damages, lost wages, attorneys, and court costs.” Id.

McFeeters’s complaint does not state an amount in controversy sufficient for federal jurisdiction.

There is nothing in the record before the Court to suggest this claim is not made in good faith.

       In the notice of removal, Sykes alleges the amount in controversy is approximately

$130,794.20 and not less than $75,000 as claimed in the complaint. (Doc. 1, ¶ 40). As the party

asserting jurisdiction, Sykes has the burden to show by a preponderance of the evidence that the

amount in controversy is satisfied. Sykes contends that if McFeeters prevails on his claims, he

will be entitled to $31,709 in back pay, $31,709 in front pay, $30,000 in compensatory damages,

and $37,367.20 in attorney’s fees.

       The only evidence Sykes presented was a letter sent by Sykes to McFeeters describing the

job offer. (Doc. 1-2). According to the letter, McFeeters was to be paid “$12.50 per hour, plus

additional incentive compensation of 3% of [McFeeters’s] monthly salary, and a robust benefits

package.” (Doc. 1, ¶ 19). Based on the hourly rate and incentives, Sykes claims McFeeters would

be potentially entitled to back pay of $2,266.00 per month from June 17, 2019 to August 20, 2020

for a total of $31,709.00.



                                                 2
       The remainder of damages Sykes claims McFeeters is entitled to are not supported by any

evidence. Sykes only relies upon case citations where damages for front pay, compensatory

damages, and attorney’s fees have been awarded. Sykes does not allege any facts specific to this

case that would show McFeeters is entitled to front pay, other damages, or attorney’s fees under

the precedent Sykes cites. Sykes is unable to show that the $130,794.20 damage amount alleged,

or any more than $75,000, is in controversy. In its response, Sykes again offers no evidence to

support the amount of damages claimed in the notice of removal. Because Sykes has not presented

any evidence of the amount in controversy besides back pay, Sykes has failed to show by a

preponderance of the evidence that the amount in controversy is greater than $75,000.

       IT IS THEREFORE ORDERED that Plaintiff Sean McFeeters’s motion to remand

(Doc. 8) is GRANTED, and the case is remanded to the Crawford County Circuit Court. Plaintiff’s

request for attorney’s fees associated with the motion to remand is DENIED.

       IT IS SO ORDERED this 5th day of November, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               3
